DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 4/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “a movable part disposed adjacent and opposite to the both ends of the core with a gap provided therebetween in a direction crossing with a winding axis of the coil”. It is uncertain as to how the movable part can be both adjacent and opposite to said both ends of the core, and furthermore, there is no defined point as to where the moving part (or its components which are 
Furthermore in claim 1, Applicant recites “the plate-shaped elastic part including an elastically deformable bellows-shaped part”. It is uncertain as to how the elastically deformable bellows-shaped part can have such a shape, as the elastic part it belongs to is plate shaped. Examiner will interpret limitation as “the elastic part having a plate-shaped part, the elastic part including an elastically deformable bellows-shaped part.
Additionally in claim 1, Applicant recites “the plate-shaped elastic part elastically supporting the movable part to be movable with respect to the fixing part in a direction opposite to at least one of the both ends of the core.” Based on the fixing part being the point of reference of movement with respect to the movable part, it is uncertain as how the direction is defined opposite to at least one of the both ends of the core, as that direction is not defined with reference to another direction. Therefore, the direction can be defined as any direction. Examiner will interpret limitation as “the plate-shaped elastic part elastically supporting the movable part to be movable with respect to the fixing part”.
Claims 2-12 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2017/0120297).
In claim 1, Chun discloses a vibration actuator (Fig. 1-9), comprising: a fixing part (110, 120) including a coil (200), and a core ([0044]) around which the coil (200) is wound, the core ([0044]) including both ends (Comp_E; annotated in Fig. 4 below) projecting from the coil (200); a movable part (300) disposed adjacent to both ends (Comp_E) of the core ([0044]) with a gap (space where coil 200 is disposed within 300) provided therebetween in a direction crossing with a winding axis (axis of 200) of the coil (200), the movable part (300) including a yoke (321, 322, 331, 332, 333, 334, 323, 324) formed of a magnetic material ([0050]), the movable part (300) being fixable to an operation contact surface part (case of a cell phone; [0002-0004]) that is operated by contact (key presses; [0004]); and an elastic part (410) having a plate shaped part fixed between the movable part (300) and the fixing part (110, 120), the elastic part (410) including an elastically deformable bellows-shaped part (curved portions of 410), the elastic part (410) elastically supporting the movable part (300) to be movable with respect to the fixing part (110, 120).
In claim 2, Chun discloses wherein a plurality of the plate-shaped elastic parts (410, 420) are fixed at symmetrical positions with respect to a center of the movable part.
In claim 4, Chun discloses wherein the core ([0044]) is formed in an H-type shape and the both ends of the core ([0044]) project in a direction orthogonal to a winding axis direction of the coil (200) in a portion around which the coil (200) is wound, the both ends (Comp_E) are projected in a direction orthogonal (perpendicular to VD, HD) to the winding axis direction of the coil (200), and the core ([0044]) includes counter surface parts (perpendicular protrusions of Comp_E) provided in parallel to each other with a space interposed therebetween, each of the counter surface parts (perpendicular 

    PNG
    media_image1.png
    618
    686
    media_image1.png
    Greyscale

	In claim 6, Chun discloses wherein the yoke (321, 322, 331, 332, 333, 334, 323, 324) is disposed with the gap (space where coil 200 is disposed within 300) provided in the direction crossing with the winding axis of the coil (200), and includes, at a position opposite to the coil (200), an opening part to which the coil (200) is inserted.
	In claim 7, Chun discloses wherein: the fixing part (110, 120) comprises a base part (110) including a fixing-part side opening part (120) to which a part of the coil (200) is inserted and disposed, and the core ([0044]) is fixed to the base part (110) in a state where a part of the coil (200) is disposed inside the fixing-part side opening part (120).

	In claim 12, Chun discloses a vibration presenting apparatus ([0004]), comprising: the vibration actuator according to claim 1; and a touch panel (touch phone; [0004]) on which the vibration actuator is mounted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0120297) in view of Aihara et al. (US 2004/0169425).
In claim 3, Chun teaches the actuator of claim 1; furthermore Chun teaches wherein the elastic part (410) connects the movable part (300) and the fixing part (110, 120) together.
Chun does not teach at least two or more arm parts each having the bellows-shaped part.
However, Aihara teaches an actuator (Fig. 1) wherein an elastic part has at least two arm parts (6A) having the bellows shaped part (curved portion of 6A) in order to resiliently support the movable portion via the axisymmetrical directions of the movement direction ([0019]).
Therefore in view of Aihara, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Chun to have at least two or more arm parts each having the bellows-shaped part, in order to resiliently support the movable portion via the axisymmetrical directions of the movement direction (Aihara; [0019]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0120297) in view of Wauke et al. (US 2011/0266892; IDS).
In claim 5, Chun teaches the actuator of claim 1; furthermore Chun teaches wherein a movable-body side attachment part (portion of 410 connected to 300) of the elastic part (410) is disposed in a winding axis direction of the coil (200).
Chun does not teach wherein: the elastic part is formed of a magnetic material and forms a magnetic path together with the core when the coil is energized.

Therefore in view of Wauke, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Chun to have the elastic part being formed of a magnetic material and forming a magnetic path together with the core when the coil is energized, in order to ensure that magnetic flux passes through the yoke of the movable body easily (Wauke; [0044])).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0120297) in view of Kang et al. (US 8379906).
In claim 8, Chun teaches the apparatus of claim 1, with the exception of wherein the elastic part is fixed by a screw or a rivet.
However, Kang teaches an actuator (Fig. 1) wherein the elastic part (16) is fixed by a rivet (Col. 3, ln. 44-53).
Therefore in view of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Chun to have the elastic part fixed by a rivet, in order to fix the elastic part in a state in which the movable body is gripped by the elastic part in a pressed state (Kang; Col. 3, ln. 44-53).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0120297) in view of Cho et al. (US 2011/0148554; IDS).
In claim 9, Chun teaches the actuator of claim 1, with the exception of wherein the elastic part includes a strain sensor for detecting a push-in amount when the plate-shaped elastic part is pushed in.
However, Cho teaches an actuator (Fig. 1-2) wherein the elastic part (2) includes a strain sensor ([0064]) for detecting a push-in amount when the elastic part is pushed in.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0120297) in view of, Umehara et al. (US 2018/0152090; IDS), and further in view of Cho et al. (US 2011/0148554; IDS).
In claim 10, Chun teaches the actuator of claim 1, with the exception of wherein the fixing part includes an electrostatic capacitance sensor for detecting a push-in amount when the elastic part is pushed in, the electrostatic capacitance sensor being provided opposite to the elastic part.
However, Umehara teaches (Fig. 1-17) an actuator (1) having a fixing part (1210) including a sensor (1040) for detecting a push-in amount when the elastic part (1205) is pushed in ([0129]), the sensor (1040) being provided opposite to the elastic part (1205).
Therefore in view of Umehara, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Cho to have the fixing part including a sensor for detecting a push-in amount when the elastic part is pushed in, the sensor being provided opposite to the elastic part, in order to displace the elastic member with respect to the fixing part by determining when current is supplied to the coil (Umehara; [0121]).
Chun as modified does not teach wherein the sensor is an electrostatic capacitance sensor.
However, Cho teaches wherein an actuator (Fig 1-2) has electrostatic capacitance sensor ([0064]) for detecting a push-in amount when the elastic part (2) is pushed in.
Therefore in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the actuator of Chun as modified to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2021/0149491; copending) teaches a vibration actuator having the features of the above claimed invention.
Ishitani et al. (US 2021/0111654; copending) teaches a vibration actuator having the features of the above claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832